Citation Nr: 1711613	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for left wrist and lumbar spine disorders.   

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of that hearing has been associated with the record.

This case was last before the Board in June 2016, at which time the Board remanded the claim for further development.  Unfortunately, that development has not been completed and a remand is required.

The Board notes that in the March 2014 Board decision, the request to reopen service connection for a left wrist disorder was denied and no timely appeal was filed.  It is therefore final.  38 C.F.R. §  20.1100 (2016). 

However, in the August 2014 Supplemental Statement of the Case, the AOJ denied service connection for a left wrist disorder and the Veteran's representative included that left wrist issue in its arguments on appeal in its March 2016 Informal Hearing Presentation.  Given the Board's final decision on this matter in March 2014, the Board finds that this claim is no longer subject for current appellate review and is therefore referred to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication. 

The issue of whether new and material evidence has been received with respect to a claim of service connection for a left wrist disorder has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be decided on the merits.

In the June 2016 remand, the Board instructed that the Veteran be afforded an additional VA examination to determine whether the Veteran's lumbar spine disorder is related to service.  The examiner was asked to address the Veteran's lack of treatment for any lumbar spine disorder until 1989, and his competent and credible lay statements of continuity of symptomatology since injury in service despite not seeking formal treatment for those symptoms after service due to inability to afford such treatment, as noted during his February 2012 hearing testimony. 

Unfortunately, the Board finds the July 2016 VA examination to also be inadequate as the Veteran's lay statements from his February 2012 Travel Board Hearing do not appear to have been addressed in the examiners rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that it must again remand this appeal to obtain this needed medical opinion so as to ensure compliance with its prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, any outstanding private and VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records from June 2016 to present. 

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, return the claims file, to include a copy of this remand, to the June 2016 VA examiner for an addendum opinion.  If the VA examiner who performed the 2016 VA examination is unavailable, the opinion should be rendered by another appropriate medical professional.  

The claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the examiner is requested to provide the following in an addendum opinion: 

For any lumbar spine disorders found, the examiner should then opine whether those disorders are at least as likely as not related to the Veteran's military service, to include his documented in service back injury. 

The examiner should specifically address the Veteran's lack of treatment for any lumbar spine disorder until 1989, and his competent and credible lay statements of continuity of symptomatology since injury in service despite not seeking formal treatment for those symptoms due to inability to afford such treatment, along with the other pertinent evidence of record.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so.

4.  The AOJ should review the medical opinion obtained to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently addressed, the case should be returned to the examiner for completion of the inquiry. 

5.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and should be given an opportunity to respond prior to sending the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


